Exhibit 10.3


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made effective as of the …………………2007 (the
“Effective Date”).


BETWEEN:


WPCS Australia Pty Ltd ACN 128 426 602, having its registered office care of
Gilshenan & Luton Legal Group, Level 13, 259 Queen Street, Brisbane Qld 4000
(“Employer”)


AND


Steven Peter James, an individual having an address at 167 Andrew Road,
Greenbank in the State of Queensland(“Employee”)


WHEREAS, Employee has accepted Employer’s offer of employment with Employer, and
Employer has agreed to employ Employee as such pursuant to the terms and
conditions of this employment agreement (“this Agreement”).


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee and Employer hereby agree as follows:
 
ARTICLE 1
EMPLOYMENT


Employer hereby affirms the offer of employment to Employee as Executive Vice
President, and Employee hereby accepts such employment by Employer for the
“Term” (as defined in Article 3 below), upon the terms and conditions set forth
herein.
 
ARTICLE 2
DUTIES


During the Term, Employee shall serve Employer faithfully, diligently and to the
best of his ability and shall use his best efforts to promote the interests and
goodwill of Employer and any affiliates, successors, assigns, subsidiaries,
and/or future purchasers of Employer. Employee shall render such services during
the Term at Employer’s principal place of business or at such other place of
business as may be determined by the Employer, as Employer may from time to time
reasonably require of him, and shall devote all of his business time to the
performance thereof. Employee shall have those duties and powers as generally
pertain to each of the offices of which he holds, as the case may be, subject to
the control of Employer.
 
ARTICLE 3
TERM


The “Term” of this Agreement shall commence on the Effective Date and continue
thereafter for a term of two (2) years, as may be extended or earlier terminated
pursuant to the terms and conditions of this Agreement. The Term of this
Agreement shall automatically renew for successive one (1) year periods unless,
prior to the 30th calendar day preceding the expiration of the then existing
Term, either Employer or Employee provides written notice to the other that it
elects not to renew the Term. Upon delivery of such notice, this Agreement shall
continue until expiration of the Term, whereupon this Agreement shall terminate
and neither party shall have any further obligation thereafter arising under
this Agreement, except as explicitly set forth herein to the contrary.
 
1

--------------------------------------------------------------------------------


 
ARTICLE 4
REMUNERATION


Salary


4.1
Employer shall pay to Employee through James Design Pty Ltd ACN 010 768 359
(“James Design”) an annual salary (“the Salary”) of One Hundred and Thirty
Thousand Dollars $130,000.00 US, exclusive of Employer’s compulsory
superannuation contributions, to be paid in Australian dollars and cents using
the AUD/USD spot exchange rate published by the Reserve Bank of Australia at
midday on 30 November 2007, in equal installments at the end of such regular
payroll accounting periods as are established by Employer, or in such other
installments upon which the parties hereto shall mutually agree, and in
accordance with Employer’s usual payroll procedures, but no less frequently than
monthly.


Benefits including statutory entitlements


4.2
During the Term and in addition to Employee’s minimum entitlements under statute
to Employer’s compulsory superannuation contributions, parental leave,
personal/carer’s leave (including sick leave), annual leave and long service
leave (the latter where applicable), Employee shall be entitled to participate
in all medical and other employee benefit plans, including vacation, sick leave,
retirement accounts and other employee benefits provided by  James Design to
similarly situated employees on terms and conditions no less favorable than
those offered to such employees. Such participation shall be subject to the
terms of the applicable plan documents, Employer’s generally applicable
policies, and the discretion of Employer or any administrative or other
committee provided for in, or contemplated by, such plan. The compulsory
superannuation contributions will be remitted by Employer into the fund chosen
by Employee of which Employee is to inform Employer at the time of signing this
Agreement. If Employee does not choose such a fund, Employer will make
contributions into any complying fund nominated by it. The amount of any
contributions of superannuation will form part of Employee’s remuneration
together with the Salary and the Bonus.


Expense Reimbursement


4.3
Employer shall reimburse Employee through James Design for reasonable and
necessary expenses incurred by him on behalf of Employer in the performance of
his duties hereunder during the Term in accordance with Employer's then
customary policies, provided that such expenses are adequately documented.


Automobile


4.4
Employer shall pay to Employee an automobile allowance of AUD$1000 per calendar
month in accordance with Employer’s usual payroll procedures.


Bonus


4.5  
In addition to  the Salary and superannuation contributions, Employee shall be
entitled to receive through James Design an annual bonus equal to 3% (the
"Bonus") of the consolidated annual operating income, before the deduction of
interest and taxes of designated subsidiaries as assigned by Employer.  The
amount of the Bonus shall be determined based upon the operating income reported
in the financial statements of each designated subsidiary, as calculated based
on US generally accepted accounting principles and as audited by the Employer’s
accounting firm at year end. Any Bonus amount will be payable within thirty (30)
days from completion of the audit. The bonus shall be paid in AUD.  Employee
shall have the right to review and independently verify the conclusions of any
audit by delivering notice in writing to Employer within 30 days after receipt
of such audit indicating that Employee wishes to exercise his right of review
and verification. Within 10 business days after receipt of any such notice,
Employer shall make available to Employee and his representatives, at reasonable
times during normal business hours, the books and records of Employer which are
reasonably necessary to conduct such review and verification. Employee shall
cause such review to be conducted and concluded as quickly as reasonably
practicable and in such a manner so as not to unreasonably interfere with the
business and operations of Employer. Any representatives conducting such review
shall, prior to being given access to such books and records, be required to
enter into confidentiality and non-disclosure agreements with Employer on terms
and conditions satisfactory to Employer, acting reasonably. If Employee disputes
the results of the audit, he shall, within 20 days after notice is delivered by
Employee to Employer that there exist a dispute, be submitted to arbitration as
set forth below.
 
2

--------------------------------------------------------------------------------


 
Arbitration


4.6
Any unresolved disputes in regards to the Bonus due from Employer to Employee
will be subject to arbitration by an independent chartered accountant mutually
chosen by Employer and Employee at an expense equally borne by both parties. The
parties shall, within 20 days after appointment of the Arbitrator present their
written position and related evidence with respect to the unresolved
disputes.  The Arbitrator shall review evidence accordingly and submit a written
decision which shall be final and binding on the parties within 20 days after
submission of such evidence.. The Arbitrator shall comply, and the arbitration
shall be conducted in accordance with the Commercial Arbitration Act 1990 (Qld).


ARTICLE 5
OTHER EMPLOYMENT


During the Term of this Agreement, Employee shall devote substantially all of
his business and professional time and effort, attention, knowledge, and skill
to the management, supervision and direction of Employer’s business and affairs
as Employee’s highest professional priority. Except as provided below, Employer
shall be entitled to all benefits, profits or other issues arising from or
incidental to all work, services and advice performed or provided by Employee.
Provided that the activities listed below do not materially interfere with the
duties and responsibilities under this Agreement, nothing in this Agreement
shall preclude Employee from devoting reasonable periods required for:


 
(a)
Serving as a member of any organization involving no conflict of interest with
Employer, provided that Employee must obtain the written consent of Employer;



 
(b)
Serving as a consultant in his area of expertise to government, commercial and
academic panels where it does not conflict with the interests of Employer; and



 
(c)
Managing his personal investments or engaging in any other non-competing
business.

 
ARTICLE 6
CONFIDENTIAL INFORMATION/INVENTIONS


Confidential Information


6.1
Employee shall not, in any manner, for any reasons, either directly or
indirectly, divulge or communicate to any person, firm or corporation, any
confidential information concerning any matters not generally known or otherwise
made public by Employer which affects or relates to Employer’s business,
finances, marketing and/or operations, research, development, inventions,
products, designs, plans, procedures, or other data (collectively, “Confidential
Information”) except in the ordinary course of Employer’s business or as
required by applicable law. Without regard to whether any item of Confidential
Information is deemed or considered confidential, material, or important, the
parties hereto stipulate that as between them, to the extent such item is not
generally known, such item is important, material, and confidential and affects
the successful conduct of Employer’s business and goodwill, and that any breach
of the terms of this Section 6.1 shall be a material and incurable breach of
this Agreement. Confidential Information shall not include information in the
public domain at the time of the disclosure of such information by Employee or
information that is disclosed by Employee with the prior consent of Employer.
This provision in so far as it requires Employee to not, in any manner, for any
reasons, either directly or indirectly divulge or communicate the Confidential
Information to any person, firm or corporation except in the ordinary course of
Employer’s business or as required by applicable law, shall survive the
termination of this Agreement.
 
3

--------------------------------------------------------------------------------


 
Documents


6.2
Employee further agrees that all documents and materials furnished to Employee
by Employer and relating to the Employer’s business or prospective business are
and shall remain the exclusive property of Employer. Employee shall deliver all
such documents and materials, not copied, to Employer upon demand therefore and
in any event upon expiration or earlier termination of this Agreement. Any
payment of sums due and owing to Employee by Employer upon such expiration or
earlier termination shall be conditional upon returning all such documents and
materials, and Employee expressly authorizes Employer to withhold any payments
due and owing pending return of such documents and materials.


Inventions


6.3
All ideas, inventions, intellectual property, works, writings and other
developments or improvements conceived or reduced to practice by Employee, alone
or with others, during the Term of this Agreement, whether or not during working
hours, that are within the scope of the business of Employer or are created by
Employee during or arising out of Employee’s employment with Employer, or that
relate to or result from any of Employer’s work or projects or the services
provided by Employee to Employer pursuant to this Agreement, shall be the
exclusive property of Employer. Employee agrees to assist Employer, at
Employer’s expense, to obtain patents and copyrights on any such ideas,
inventions, intellectual property, works, writings, and other developments or
improvements, and agrees to execute all documents necessary to obtain such
patents and copyrights in the name of Employer.


Disclosure


6.4
During the Term, Employee will promptly disclose to  Employer full information
concerning any interest, direct or indirect, of Employee (as owner, shareholder,
partner, lender or other investor, director, officer, employee, consultant or
otherwise) or any member of his immediate family in any business that is
reasonably known to Employee to purchase or otherwise obtain services or
products from, or to sell or otherwise provide services or products to, Employer
or to any of its suppliers or customers.
 
ARTICLE 7
COVENANT NOT TO COMPETE  AND POST EMPLOYMENT RESTRAINT


7.1
Except as expressly permitted in Article 5 above, during the Term of this
Agreement:


(a)
Employee shall not engage, directly or indirectly, in any business or activity
competitive to any business or activity engaged in by Employer, or proposed to
be engaged in by Employer or,



(b)
soliciting or taking away or interfering with any contractual relationship of
any employee, client, agent, representative, contractor, supplier, vendor,
customer, franchisee, lender or investor of Employer, or using, for the benefit
of any person or entity other than Employer, any Confidential Information of
Employer.



7.2
Further, Employee acknowledges that during the Term of this Agreement Employer
will not only have access to Employer’s Confidential Information but also will
develop professional and business relationships, knowledge and understanding
that are assisted by the Employee’s employment with the Employer and which will
upon termination of this Agreement potentially put Employee in a position to
cause harm to Employer’s business and to Employer’s legitimate business
interests and that an award  or payment of damages on their own would not be a
sufficient remedy for breach by Employee of any of the restraints and covenants
contained in this Agreement. Employee further acknowledges that Employer can
seek orders restraining Employee, in addition to any orders that a court,
tribunal or commission might make for any other remedy which might include but
which is not limited to payment of costs, interest and damages.
 
4

--------------------------------------------------------------------------------


 
7.3.
Accordingly as at the termination of this Agreement for any reason at all
Employee will not throughout the State of Queensland in any capacity:


(a)
solicit, pursue or approach for the purpose of obtaining business or
instructions to any person, organization or entity who or which is a client,
agent, representative, contractor, supplier, vendor, customer, franchisee,
lender or investor of Employer or who or which is or has been a client, agent,
representative, contractor, supplier, vendor, customer, franchisee, lender or
investor Employer at any time during the Term of this Agreement and with whom or
with which Employee has business dealings during the Term of this Agreement or
with regard to whom or with which Employee has obtained Confidential Information
and with whom or with which Employer had a reasonable expectation of engaging in
further business at the time of the termination of this Agreement, and



(b)
for any reason or purpose which competes, directly or indirectly, whatsoever
with Employer’s business, solicit away from Employer any employee of Employer’s
with whom Employee have had dealings on the Employer’s behalf and/or in respect
of whom Employee obtained any confidential or personal information as a result
of Employee’s employment with Employer, for the purposes of offering that person
work either as an independent contractor, an employee or otherwise.



7.4
The restrictions contained herein will continue for a maximum enforceable period
of six (6) months from the date of the termination of this Agreement.
 
ARTICLE 8
SURVIVAL


Employee agrees that the provisions of Articles 6, 7 and 9 shall survive
expiration or earlier termination of this Agreement for any reasons, whether
voluntary or involuntary, with or without cause, and shall remain in full force
and effect thereafter.  Notwithstanding the foregoing, if this Agreement is
terminated upon the dissolution of Employer, the filing of a winding up
application by Employer or upon an assignment for the benefit of creditors of
the assets of Employer, Articles 6, 7 and 9 shall be of no further force or
effect.
 
ARTICLE 9
INJUNCTIVE RELIEF


Employee acknowledges and agrees that the covenants and obligations of Employee
set forth in Articles 6 and 7 with respect to non-competition, non-solicitation,
confidentiality and Employer’s property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause Employer irreparable injury for which adequate
remedies are not available at law. Therefore, Employee agrees that Employer
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to lodge any security) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Employee from
committing any violation of the covenants and obligations referred to in this
Article 9. These injunctive remedies are cumulative and in addition to any other
rights and remedies Employer may have at law or in equity.


5

--------------------------------------------------------------------------------




ARTICLE 10
TERMINATION


Termination by Employee


10.1
Employee may terminate this Agreement for Good Reason at any time upon 30 days
written notice to Employer, provided the Good Reason has not been cured within
such period of time.


Good Reason


10.2
In this Agreement, “Good Reason” means, without Employee’s prior written
consent, the occurrence of any of the following events, unless Employer shall
have fully cured all grounds for such termination within thirty (30) days after
Employee gives notice thereof:


(i)           any reduction in Employee’s then current Salary;


 
(ii)
any material failure to timely grant, or timely honor, any equity or long-term
incentive award;



 
(iii)
failure to pay statutory entitlements and/or to provide required remuneration
and/or benefits;



 
(iv)
the removal of Employee from Employee’s position or any changes in the reporting
structure so that Employee reports to someone other than the President of
Employer;



 
(v)
any material diminution in Employee’s title or duties or the assignment to
Employee of duties not customarily associated with Employee’s position as
Executive Vice President of Employer;



 
(vi)
any relocation of Employee’s office as assigned to Employee by Employer, to a
location more than 25 miles from the assigned location;



 
(vii)
the failure of Employer to obtain the assumption in writing of its obligation to
perform this Agreement by any successor to all or substantially all of the
assets of Employer or upon a merger, consolidation, sale or similar transaction
of Employer or;



(viii)  
the voluntary or involuntary dissolution of Employer, the filing of a winding up
application by Employer or upon an assignment for the benefit of creditors of
the assets of Employer.



The written notice given hereunder by Employee to Employer shall specify in
reasonable detail the cause for termination, and such termination notice shall
not be effective until thirty (30) days after Employer’s receipt of such notice,
during which time Employer shall have the right to respond to Employee’s notice
and cure the breach or other event giving rise to the termination.


Termination by Employer


10.3
Employer may terminate its employment of Employee under this Agreement for cause
at any time by written notice to Employee. For purposes of this Agreement, the
term “cause” for termination by Employer shall be:


(a)
a conviction of or plea of guilty, or a consent to an order without an admission
of liability, by Employee, to a felony, or any crime involving fraud or
embezzlement;



(b)
the refusal by Employee to perform his material duties and obligations
hereunder;



(c)
Employee’s willful and intentional misconduct in the performance of his material
duties and obligations; or,

 
6

--------------------------------------------------------------------------------


 
(d)
if Employee or any member of his family makes any personal profit arising out of
or in connection with a transaction to which Employer is a party or with which
it is associated without making disclosure to and obtaining the prior written
consent of Employer.



The written notice given hereunder by Employer to Employee shall specify in
reasonable detail the cause for termination. In the case of a termination for
the causes described in (a) and (d) above, such termination shall be effective
upon receipt of the written notice. In the case of the causes described in (b)
and (c) above, such termination notice shall not be effective until thirty (30)
days after Employee’s receipt of such notice, during which time Employee shall
have the right to respond to Employer’s notice and cure the breach or other
event giving rise to the termination.


Severance


10.4
Upon a termination of this Agreement without Good Reason by Employee or with
cause by Employer, Employer shall pay to Employee all accrued and unpaid
compensation as of the date of such termination, subject to the provision of
Section 6.2. Upon a termination of this Agreement with Good Reason by Employee
or without cause by Employer, Employer shall pay to Employee all accrued and
unpaid compensation and expense reimbursement as of the date of such termination
and the “Severance Payment.”  The Severance Payment shall be payable in a lump
sum, subject to Employer’s statutory and customary withholdings.  If the
termination of Employee hereunder is by Employee with Good Reason, the Severance
Payment shall be paid by Employer within five (5) business days of the
expiration of any applicable cure period. If the termination of Employee
hereunder is by Employer without cause, the Severance Payment shall be paid by
Employer within five (5) business days of termination.  The “Severance Payment”
shall equal the amount of the Salary payable to Employee under Section 4.1 of
this Agreement from the date of such termination until the end of the Term of
this Agreement (prorated for any partial month).


Termination Upon Death


10.5
If Employee dies during the Term of this Agreement, this Agreement shall
terminate, except that Employee’s legal representatives shall be entitled to
receive any earned but unpaid compensation or expense reimbursement due
hereunder through the date of death.


Termination Upon Incapacity


10.6
If during the Term of this Agreement Employee suffers and continues to suffer
from an “Incapacity”(as defined below), then Employer may terminate this
Agreement by delivering to Employee thirty (30) calendar days prior written
notice of termination based on such Incapacity, setting forth with specificity
the nature of such Incapacity and the determination of Incapacity by Employer.
For the purposes of this Agreement “Incapacity” means Employee’s inability, with
reasonable accommodation, to substantially perform Employee’s duties, services
and obligations under this Agreement due to physical or mental illness or other
incapacity for a continuous, uninterrupted period of sixty (60) calendar days of
unpaid sick leave (exclusive of any Employee’s absences which are subject to
workers’ compensation coverage and payment) or ninety (90) days of unpaid sick
leave (exclusive of any Employee’s absences which are subject to workers’
compensation coverage and payment) during any twelve month period.  Upon any
such termination for Incapacity, Employee shall be entitled to be paid any
accrued statutory entitlements and any earned but unpaid remuneration or expense
reimbursement due hereunder through the date of termination.
 
ARTICLE 11
PERSONNEL POLICIES, CONDITIONS, AND BENEFITS


Except as otherwise provided herein, Employee’s employment shall be subject to
the personnel policies and benefit plans which apply generally to Employer’s
employees as the same may be interpreted, adopted, revised or deleted from time
to time, during the Term of this Agreement, by Employer in its sole discretion.
During the Term hereof, Employee shall be entitled to annual leave during each
year of the Term at the rate of four (4) weeks per year. Employee shall take
such vacation at a time approved in advance by Employer, which approval will not
be unreasonably withheld but will take into account the staffing requirements of
Employer and the need for the timely performance of Employee's responsibilities.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 12
BENEFICIARIES OF AGREEMENT


This Agreement shall inure to the benefit of Employer and any affiliates,
successors, assigns, parent corporations, subsidiaries, and/or purchasers of
Employer as they now or shall exist while this Agreement is in effect.
 
ARTICLE 13
GENERAL PROVISIONS


No Waiver


13.1
No failure by either party to declare a default based on any breach by the other
party of any obligation under this Agreement, nor failure of such party to act
quickly with regard thereto, shall be considered to be a waiver of any such
obligation, or of any future breach.


Modification


13.2
No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the parties to be charged therewith.


Choice of Law/Jurisdiction


13.3
This Agreement shall be governed by and construed in accordance with the laws of
the State of Queensland and Employee and Employer agree to submit to the
non-exclusive jurisdiction of the Queensland courts.


Entire Agreement


13.4
This Agreement embodies the whole agreement between the parties hereto regarding
the subject matter hereof and there are no inducements, promises, terms,
conditions, or obligations made or entered into by Employer or Employee other
than contained herein.


Severability


13.5
All provisions and covenants contained herein are severable, and in the event
any of them, with the exception of those contained in Articles 1 and 4 hereof,
shall be held or declared to be invalid, unenforceable, illegal or contrary to
public policy by any competent court, this Agreement shall be interpreted as if
such invalidity, unenforceability, illegality or finding of being contrary to
public policy will vitiate that provision or covenant only and that provision or
covenant will be deemed deleted or modified to the extent necessary to render
the remainder of the provisions and covenants of this Agreement either valid or
enforceable or legal , and will not in any way vitiate any other provision or
covenant of this Agreement.
 
8

--------------------------------------------------------------------------------


 
Headings


13.6
The headings contained herein are for the convenience of reference and are not
to be used in interpreting this Agreement.


Independent Legal Advice


13.7
Employer has obtained legal advice concerning this Agreement and has requested
that Employee obtain independent legal advice with respect to same before
executing this Agreement.  Employee in executing this Agreement represents and
warrants to Employer that Employee has been so advised to obtain independent
legal advice and that prior to the execution of this Agreement Employee has so
obtained independent legal advice, or has, in Employee’s discretion, knowingly
and willingly elected not to do so.


No Assignment


13.8
Employee may not assign, pledge or encumber Employee’s interest in this
Agreement nor assign any of Employee’s rights or duties under this Agreement
without the prior written consent of Employer.




IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.




Employer:




By:          ______________________
 


Employee:




By:          ______________________
Steven Peter James
 
 
 
 
 
9